Por cuanto con fecha 17 de marzo de 1914 la Corte de Distrito de San Juan, Sección Ia., dictó sentencia en este caso, la cnal fné notificada a la parte demandante y archivada la notificación en la secretaría de dicha corte el mismo día de dictada y con fecha 17 de abril último radicó la parte deman-dante y apelante sn escrito de apelación contra dicha sen-tencia.
Por cuanto la parte apelada ha presentado ante este tribunal nna moción para qne se desestime la apelación inter-puesta por la demandante por haber sido radicado el escrito de apelación fuera de término.
Por cuanto de acuerdo con el artículo 295 del Código de Enjuiciamiento Civil, enmendado por las leyes de marzo 11, 1908, y No. 70 de marzo 9, 1911, la apelación contra una sen-tencia definitiva debe interponerse dentro de un mes de regis-trada aquélla y este término empieza a correr desde que se archiva en la corte inferior la notificación que de la sentencia debe hacer el secretario de dicha corte, y de acuerdo con el .artículo 8 del Código Civil en relación con el párrafo 4 del artículo 392 del Código Politico cuando en las leyes se habla de meses se entenderán meses de 30 días, habiendo por tanto vencido en el caso de autos el mes para apelar, el día 16 de abril último.
Por tanto se declara con lugar la moción de la parte de-mandada y apelada y en su virtud se desestima la apelación interpuesta por el demandante Aquilino Wolkers contra la sentencia dictada por la Corte de Distrito de San Juan, Sec-ción Ia., el 17 de marzo de 1914 en el caso arriba expresado y comuniqúese a la expresada corte a los efectos procedentes.

Desestimada la apelación.

*405Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Presidente Sr. Hernández no tomó parte en la resolución de esta moción.